Citation Nr: 0609368	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-22 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for residuals of injuries to head, body, 
and legs has been received.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The appellant had active military service from January 1945 
to November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO rating decision that 
denied the appellant's petition to reopen a claim for service 
connection for residuals of injuries to head, body, and legs 
as consequent to an aircraft crash in service.  The appellant 
filed a Notice of Disagreement (NOD) in May 2003, and the RO 
issued a Statement of the Case (SOC) in May 2004.  The 
appellant submitted a substantive appeal via letter in June 
2004.

The appellant requested an opportunity to testify before the 
Board.  Accordingly, a hearing at the RO was scheduled for a 
date in September 2005; however, the appellant did not appear 
for the  hearing.


FINDINGS OF FACT

1.  All notification and development actions necessary to 
fairly adjudicate the claim on appeal have been accomplished.

2.  The appellant's claim for service connection for 
residuals of head, body, and leg injuries was denied in a 
rating decision in December 1958.  The appellant was notified 
of the denial by letter in January 1959, but he did not 
appeal that decision.

3.  Evidence associated with the claims file since the 
December 1958 denial is either cumulative or redundant of 
evidence previously of record or, if new, does not relate to 
unestablished facts necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.




CONCLUSIONS OF LAW

1.  The RO's December 1958 denial of service connection is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 
20.302 (2005).

2.  As evidence received since the December 1958 denial of 
service connection for residuals of head, body, and leg 
injuries is not new and material, the criteria for reopening 
that claim are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out, initially, that the VCAA expressly 
provides that nothing in the Act "shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title."  38 
U.S.C. § 5103A(f).  Because, as explained in more detail 
below, the appellant has not presented new and material 
evidence to reopen his claim, it does not appear that the 
duty to assist provisions of the Act-to include those 
setting forth the criteria for examination-are applicable in 
the instant appeal.  

In any event, the Board finds that all notification and 
development action needed to render a fair decision on the 
petition to reopen has been accomplished.  Through a January 
2003 notice letter, the April 2003 rating decision, and the 
May 2004 SOC, the RO notified the appellant and his service 
representative of the legal criteria governing the claim, the 
evidence that had been considered in connection with the 
appeal up to that point, and the bases for the denial of the 
claim.  After each, they were given the opportunity to 
respond.  Accordingly, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support the claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board finds that the RO's January 2003 notice letter also 
meets the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO requested that 
the appellant that furnish information regarding evidence 
pertinent to the claim on appeal, to particularly include 
medical records, and suggested that the RO would obtain any 
VA records.  The letter also advised the appellant that, if 
there are private medical records to support the claim, he 
should complete and sign an authorization form to enable the 
RO to obtain the records on his behalf.  Further, the RO 
advised the appellant that he could get the records and send 
them to the RO, himself, if he so desired.       
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  

As explained above, the first three of the content of notice 
requirements have been met in the instant appeal.  While the 
RO did not explicitly request that the appellant furnish any 
evidence in his possession, in response to the RO's notice of 
what was needed to support the claim, the appellant provided 
newspaper clippings relating to his injury.  Given that fact, 
as well as the RO's instructions to him, noted above, the 
veteran has, effectively, been put on notice to furnish 
evidence in his possession.  Accordingly, and on these facts, 
the RO's omission is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 
20.1102 (2005).
.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the April 2003 
rating action on appeal.  However, the Board finds that the 
lack of full pre-adjudication notice in this appeal has not, 
in any way, prejudiced the appellant.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim were fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the January 2003 letter invited the appellant to identify or 
furnish new and material evidence in support of his claim, 
and the RO's April 2004 rating action discussed why the newly 
received evidence was not material, after which the appellant 
was afforded the opportunity to respond.  The appellant later  
submitted a number of additional statements before the RO 
readjudicated the claim on the basis of all pertinent 
evidence of record (as reflected in the May 2004 SOC). 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD 
Corp., 159 at 549; .
More recently, the Board notes that, on March 3, 2006, during 
the pendancy of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (those five elements include: veteran status, existence 
of a disability, connection between the veteran's service and 
that disability, degree of disability, and effective date 
pertaining to the disability).  However, as the Board's 
decision herein denies the appellant's petition to reopen his 
claim for service connection, no disability rating or 
effective date is being assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 
   
The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained the appellant's service medical 
records and VA treatment records; the appellant has not 
identified any non-VA medical providers as having relevant 
medical evidence.  The appellant requested a hearing before 
the Board hearing, and a hearing was duly scheduled at the RO 
in September 2005, but he did not appear to testify as 
scheduled.  Significantly, neither the appellant nor his 
representative has identified, and the record does otherwise 
indicate, any existing, pertinent evidence in addition to 
that identified above, that needs to be obtained.  Hence, the 
Board is aware of no circumstances in this matter that would 
put VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claims for service connection for bilateral ankle 
disability and for residuals of a head injury.  See McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).

The record also presents no basis to further develop the 
claim to create any additional evidence to be considered.  In 
this regard, the Board  notes that the appellant has 
requested a VA medical examination in connection with the 
claim..  However, for a finally-denied claim, VA is not 
required under the VCAA to provide a medical examination 
unless the claim is first reopened upon receipt of new and 
material evidence.  38 C.F.R. § 3.159(c)(4)(C)(iii).  As new 
and material evidence to reopen the underlying claim for 
service connection has not been received (as explained 
below), there is no obligation under the VCAA to provide the 
appellant with a VA examination at this point.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the petition to reopen a claim for service 
connection for residuals of injuries to the head, body, and 
legs.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).  

As indicated above, the veteran's claim has previously been 
considered and denied.  In December 1958, the RO denied 
service connection for residuals of head, body, and leg 
injuries.  The appellant was notified of the denial of 
service connection by letter in January 1959; however, he did 
not initiate an appeal.  Hence, that decision is final as to 
the evidence then of record, and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.1100, 20.302 (2005).

The appellant filed a new claim for service connection for 
residuals of head, body, and leg injuries in June 2002.  
Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For claims to reopen received on and after August 29, 2001,  
"new evidence" means existing evidence not previously 
submitted to agency decision makers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence of record at the time of the December 1958 
denial of service connection consistedservice medical 
records, to include inpatient treatment records from Tripler 
Army Hospital (Hawaii) showing that the appellant had been in 
an airplane crash and had sustained a scalp laceration and 
first and second degree burns of the sacral region, buttocks, 
genitalia, arms, legs, and thighs; as well as the report of 
the appellant's discharge examination, showing burns over 30 
percent of the body and scalp lacerations.  The evidence also 
includes the report of a VA November 1958 medical 
examination-conducted some twelve years after the veteran's 
discharge-that reflected no no current residuals of an 
airplane crash, including scars or any neurological 
abnormaliutdisorder (claimed as headaches).

The Board finds that objective evidence associated with the 
December 1958 rating action is "new", in that is was not 
before agency decision makers at the time of the last denial.  
However, none of this evidence is material for purposes of 
reopening the claim.  The Board's findings of materiality of 
each item are discussed in turn.   

The appellant submitted photocopies of contemporary newspaper 
articles showing that the appellant was one of the survivors 
of a military airplane crash in the Marshall Islands in 
January 1946.  This material is not material because the fact 
that the appellant had been in an airplane crash in January 
1946 was already established during the previous adjudication 
via service medical records, and the newspaper clippings 
accordingly do not address any unestablished fact necessary 
to support the claim.  

The appellant's War Department Adjutant General Office Form 
53 (precursor to the DD Form 214) has been added to the file 
since the December 1958 rating action.  This evidence is not 
material since the character of the appellant's discharge was 
already established at the time of the last rating decision; 
accordingly, the WD AGO Form 53 does not relate to any 
unestablished fact necessary to substantiate the claim. 

VA treatment records from VA New Jersey Health Care System 
dating from March and April 2004 have been added to the file 
since the December 1958 rating action.  These records show 
complaints of dental problems and hypoglycemia, but nothing 
relating to any current disability that is possibly 
attributable to the aircraft crash.

In sum, the objective evidence added to the file in the 
context of the attempt to reopen the claim for service 
connection for residuals of head, body, and leg injuries 
essentially fails to address the inadequacies of the 
appellant's claim at the time of the prior denial in December 
1958.  In this respect, the additional evidence submitted 
does not suggest that the appellant has any current residuals 
of head, body, or leg injuries that were incurred during 
service.  

The appellant also has submitted to VA personal statements 
dated in November 2000, January 2001, June 2002, March 2003, 
May 2003, June 2003, and July 2003.  These statements assert 
that the appellant had a scalp laceration during the aircraft 
crash that required 20-30 stitches, resulting in scars 2-4 
inches long on the crown of his head and that a 4-inch 
circular burn scar on his right thigh that is still visible.  
These statements appear to be, essentially, redundant of 
assertions made in connection with the prior claim, and, 
thus, not new for purposes of reopening the claim.  Even if 
new, however, these statements would not consitute material 
evidence to reopen the claim.  As a layperson without the 
appropriate medical training and expertise, the appellant 
simply is not competent to provide probative (persuasive)  
evidence on a medical matter-such as whether any condition 
from which he currently suffers is a residual of in-service 
injury, as claimed.  See See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). Therefore, where, as 
here, resolution of the issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Accordingly, the the Board finds that the evidence received 
since the December 1958 RO decision regarding the claim for 
service connection for residuals of head, body, and leg 
injuries is either cumulative or redundant of evidence 
previously of record or, if new, does not relate to 
unestablished facts necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim..  As no  evidence received since the December 1958 RO 
decision to deny service connection for residuals of head, 
body, and leg injuries is not new and material, it follows 
that the claim for service connection for such residuals may 
not be reopened, and the RO's December 1958 denial of the 
claim remains final.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen this finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).




ORDER

As new and material evidence to reopen a claim for service 
connection for residuals of head, body, and leg injuries has 
not been received, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


